DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-20 & 22-23 are pending and have been examined in this application. The Examiner notes that an After Final Consideration Program Request was filed with amendments on 01/14/2021 despite that the application is NOT after final rejection. As such the request is improper, but the amendments are entered automatically due to the amendments being filed after a Non-Final Rejection.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing elements” in claims 8 & 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, “sealing elements” have been recited to be seals. Therefore, “sealing elements” have been construed to be seals or their equivalence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8-9, 10-16, 18-19, 20 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,311,763 B1 to Uemura in view of US Patent Number 10,780,761 B2 to Hirata.

A) As per Claims 1, 3-5, 10-15 & 20, Uemura teaches a method of economically controlling a heating, ventilation and air conditioning (HVAC) system for a vehicle having an interior and an exterior (Uemura: Figure 1), the method comprising: 
forming an intake comprising a body (Uemura: Figure 1, Item 10), a fresh air opening formed in said body (Uemura: Figure 1, Item 13), a first recirculated air opening formed in said body (Uemura: Figure 1, Item 11, spaced from Item 13 as applicant’s invention), said first recirculated air opening being spaced apart from said fresh air opening, a second recirculated air opening-7-App. No. 15/680,964Attorney Docket No. 067501.000021 Reply to Office Action of February 6, 2020formed in said body (Uemura: Figure 1, Item 12, spaced from both openings 11 & 13), said second recirculated air opening being spaced apart from said fresh air opening, said second recirculated air opening being spaced apart from said first recirculated air opening, wherein said first recirculated air opening is spaced apart from said fresh air opening and said second recirculated air opening is spaced apart from said fresh air opening and from said first recirculated air opening so that fresh air can only enter said body though said fresh air opening (Uemura: Figure 1, Item 13 is only entry for fresh [outside] air), a first rotary door being pivotably disposed in said body (Uemura: Figure 1, Item 14), said first door being reversibly movable from a first recirculation opening-unblocking/fresh air opening-blocking position (Uemura: Figure 1, Item 14 in solid line position blocking 11) to a first recirculation opening-blocking/fresh air opening-unblocking position (Uemura: Figure 1, Item 14 in dotted line position blocking 13), and a second rotary door (Uemura: Figure 1, Item 15) being pivotably disposed in said body, said second door being reversibly movable from a second recirculation opening-unblocking position (Uemura: Figure 1, Item 15 solid line position blocking Item 19) to a second recirculation opening-blocking position (Uemura: Figure 1, Item 15, dotted line position blocking Item 12), each of said rotary doors having a cross-section (Uemura: Figure 1, both Items 14 & 15 have a cross-section); 

said partial air recirculation condition being selected by moving said first door to its first recirculation opening-blocking position and moving said second door to its second recirculation opening-unblocking position (Uemura: shown in Figure 1, with Item 14 blocking Item 11 and Item 15 open blocking Item 19); and 
said full air recirculation condition being selected by moving said first door to its first -8-App. No. 15/680,964Attorney Docket No. 067501.000021 Reply to Office Action of February 6, 2020 recirculation opening-unblocking/fresh air opening-blocking position and moving said second door to its second recirculation opening-unblocking position (Uemura: Figure 1, Item 14 in dotted line position blocking Item 13 with Item 12 open with Item 15 blocking Item 19).
Uemura does not teach that the first and the second door cross-sections defining a V-shape.
However, Hirata teaches a first and the second door cross-sections defining a V-shape (Hirata: Figure 4, Items 23 & 24 are both V-Shaped).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uemura by making the second door V-shaped, as taught by Hirata, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Uemura with these aforementioned teachings of Hirata with the motivation of increasing the structural rigidity of the door, thereby making twisting and subsequent air leakage through the openings reduced.

B) As per Claims 6, 16 & 22, Uemura in view of Hirata teaches that said first recirculated air opening and said second recirculated air opening are situated side-by-side (Uemura: Figure 1, Item 11 & 

C) As per Claims 8 & 18, Uemura in view of Hirata teaches that each of said first and second doors includes a frame, said frames each including a peripheral sealing element (Hirata: Figure 4, Item 20 has protrusions around openings 201 & 202 being seal elements for Items 23 & 24 to abut and seal airflow).

B) As per Claims 9 & 19, Uemura in view of Hirata teaches that said body includes an interior, said body including said sealing elements (Hirata: Figure 4, Item 20 has protrusions around openings 201 & 202 being seal elements for Items 23 & 24 to abut and seal airflow).


Claims 7, 17 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura[763] in view of Hirata as applied to claims 1, 10 or 20 above, and further in view of US Patent Number 7,082,990 B1 to Uemura[990].

A) As per Claim 7, 17 & 23, Uemura[763] in view of Hirata teaches all the limitations except that said fresh air opening is situated between said first recirculated air opening and said second recirculated air opening.
However, Uemura[990] teaches said fresh air opening (Uemura[990]: Figure 3, Item 29 between 26 & 28) is situated between said first recirculated air opening and said second recirculated air opening.
.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 3-20 & 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that modifying Uemura to have a v-shaped door does not provide a benefit as there is no teaching in Uemura of having leakage or structural rigidity problems. The Examiner respectfully disagrees. The problem being solved by the combination does not need to be cited in the base reference of Uemura. The motivation must have been available to one of ordinary skill in the art and in this case, providing more structural rigidity to prevent leaking is certainly available to one of ordinary skill in the art. As such, the rejection is proper and has been maintained.
B) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant asserts that Hirata does not teach the V-shaped door alternately closing two separate openings. The Examiner notes that this is taught by Uemura. Therefore, in combination, all limitations are met and the rejection is proper and has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Allen R Schult/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762